Citation Nr: 1513613	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for a low back disability.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The Veteran and his girlfriend testified at a hearing in April 2010 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  The record was held open for an additional 30 days, during which the Veteran submitted additional private medical evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran's representative raised this issue in a March 2015 statement.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for a low back disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In January 2011 and October 2014 the Board remanded this case to the RO via the AOJ for further development and it has now been returned to the Board.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2012 statement, the Veteran stated that his low back disability had increased in severity and submitted a favorable disability determination from the Social Security Administration (SSA).  VA has been placed on notice that relevant SSA records may exist and must seek to obtain them.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Further, the outcome of the matter of entitlement to an increased disability evaluation for a low back disability may impact whether the Veteran's disability evaluations meet the criteria for consideration of a TDIU under 38 C.F.R. § 4.16 (a).  Therefore it is inextricably intertwined with his increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, additional development is needed to adjudicate the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's SSA records.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) (2014), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the AOJ should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  

2. Conduct any necessary development for the Veteran's claim of entitlement to a TDIU.  If the Veteran's service-connected disabilities do not meet the rating criteria under 38 C.F.R. § 4.16(a), but they prevent him from securing or following a substantially gainful occupation, refer the claim to the Director, Compensation Service, for consideration on the issue of entitlement to TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




